                                     Case 2:20-cv-01027-JCM-DJA Document 6
                                                                         5 Filed 07/07/20
                                                                                 07/06/20 Page 1 of 2



                       1       DIANA G. DICKINSON, ESQ., Bar No. 13477
                               LITTLER MENDELSON, P.C.
                       2       3960 Howard Hughes Parkway
                               Suite 300
                       3       Las Vegas, NV 89169-5937
                               Telephone: 702.862.8800
                       4       Fax No.:     702.862.8811
                               Email:       ddickinson@littler.com
                       5
                               Attorney for Defendant
                       6       BACKGROUNDCHECKS.COM

                       7

                       8                                        UNITED STATES DISTRICT COURT
                       9                                             DISTRICT OF NEVADA
                    10

                    11         ALFREDO SALAZAR,                                  Case No. 2:20-cv-01027-JCM-DJA

                    12                             Plaintiff,                    STIPULATION TO EXTEND TIME FOR
                                                                                 DEFENDANT
                    13         vs.                                               BACKGROUNDCHECKS.COM TO FILE
                                                                                 RESPONSIVE PLEADING
                    14         BACKGROUNDCHECKS.COM,
                                                                                 [FIRST REQUEST]
                    15                             Defendant.

                    16

                    17
                                       Plaintiff       ALFREDO            SALAZAR            (“Plaintiff”)       and         Defendant
                    18
                               BACKGROUNDCHECKS.COM (“Defendant”), by and through their undersigned counsel, hereby
                    19
                               agree and stipulate to extend the time for Defendant to file a response to the Complaint from the current
                    20
                               deadline of July 16, 2020, up to and including August 17, 2020.
                    21
                                       Such extension is necessary in light of the fact that Defendant’s counsel was recently retained.
                    22
                               The additional time will allow defense counsel to continue to investigate the allegations in the
                    23
                               Complaint and prepare a sufficient responsive pleading.
                    24
                               ///
                    25

                    26
                               ///
                    27

                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                   Case 2:20-cv-01027-JCM-DJA Document 6
                                                                       5 Filed 07/07/20
                                                                               07/06/20 Page 2 of 2



                       1                This is the first request for an extension of time to respond to the Complaint. This request is

                       2       made in good faith and not for the purpose of delay.

                       3       Dated: July 6, 2020                               Dated: July 6, 2020
                       4       Respectfully submitted,                           Respectfully submitted,
                       5

                       6       /s/ Matthew I. Knepper                           /s/ Diana G. Dickinson
                               GEORGE HAINES, ESQ.                              DIANA G. DICKINSON, ESQ.
                       7       FREEDOM LAW FIRM                                 LITTLER MENDELSON, P.C.
                       8       MATTHEW I. KNEPPER, ESQ.                         Attorney for Defendant
                               MILES N. CLARK, ESQ.                             BACKGROUNDCHECKS.COM
                       9       KNEPPER & CLARK LLC
                    10         Attorneys for Plaintiff
                               ALFREDO SALAZAR
                    11
                                                                             ORDER
                    12

                    13                                                                IT IS SO ORDERED.

                    14                                                                                  July 7
                                                                                      Dated: _____________________, 2020.
                    15

                    16
                                                                                      _______________________________________
                    17
                                                                                       UNITED STATES MAGISTRATE JUDGE
                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                               4821-1785-4913.1 107811.1005
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                 2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
